DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/10/2022 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 7-10, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCardlle et al (US 2011/0198381), hereinafter McCardle.

Regarding claim 1, McCardle discloses an operation method for a pneumatic nail gun (Fig. 1, item 10), the pneumatic nail gun including a striking device (Fig. 2, item 90), a lifting wheel (Fig. 2, item 110), a motor (Fig. 1, item 40) that is configured to drive the lifting wheel to rotate to lift the striking device (Para. 0099), and a control device (Fig. 1, item 50) that includes a microcontroller (Para. 0086) and a wheel sensor (Fig. 8, item 130) electrically connected to the microcontroller (Para. 0102-0103), the wheel sensor being configured to generate and output a sensing signal (Para. 0102-0103) to the microcontroller when detecting that the lifting wheel is at a predetermined angular position (Para. 0102-0103, 0105) where the lifting wheel has lifted the striking device to arrive at a ready-to-strike position (Para. 0102-0103, 0105), the operation method being implemented by the microcontroller and comprising steps of:
once the pneumatic nail gun is powered on (Para. 0143), performing an abnormal inspection procedure including determining whether the sensing signal is received from the wheel sensor (Para. 0143, sensor 130 detects presence or absence of pin of lifter);
and after determining that the sensing signal is not received, performing a correction procedure (Para. 0143-0146, correction procedure is turning on lifter 110 to raise striking device 90) including controlling the motor to drive the lifting wheel to rotate to lift the striking device (Para. 0143-0146), and controlling the motor to stop the lifting wheel from rotating upon receiving the sensing signal from the wheel sensor (Para. 0143-0146).

Regarding claim 7, McCardle discloses the operation method the pneumatic nail gun further including a safety contact element (Fig. 1, item 32) adapted to be pressed against a solid surface, a trigger (Fig. 1, item 54), and a safety contact sensor (Fig. 8, item 132) and a trigger actuator switch (Fig. 1, item 52) both electrically connected to the microcontroller, the safety contact sensor being configured to be actuated by the safety contact element to generate and output a safety contact signal (Para. 0112) to the microcontroller when the safety contact element is pressed against the solid surface (Para. 0112), the trigger actuator switch being configured to be triggered by the trigger to generate and output a trigger signal (Para. 0105) to the microcontroller when the trigger is pulled (Para. 0105), wherein the step of controlling the motor to drive the lifting wheel to rotate of the correction procedure is implemented only after the microcontroller receives both the safety contact signal and the trigger signal (Para. 0135, 0143-0146).

Regarding claim 8, McCardle the operation method further comprising, before the step of controlling the motor to drive the lifting wheel to rotate, a step of:
determining whether a first criterion (Para. 0135) that the safety contact signal is received in a first predetermined time (Para. 0135), and a second criterion (Para. 0143-0146) that the trigger signal is received in a second predetermined time (Para. 0143-0146) are both satisfied, wherein the step of controlling the motor to drive the lifting wheel to rotate of the correction procedure is implemented only when it is determined that the first and second criterions are both satisfied (Para. 0143-0146).

Regarding claim 9, McCardle discloses a pneumatic nail gun (Fig. 1, item 10), comprising:
a main body (Fig. 1, item 10);
a cylinder device (Fig. 1, item 14) that is disposed in said main body;
a striking device (Fig. 2, item 90) that is movably disposed in said cylinder device;
a lifting wheel (Fig. 2, item 110) that is configured to move said striking device;
a motor (Fig. 1, item 40) that is configured to drive said lifting wheel to rotate to lift said striking device (Para. 0099);
a control device (Fig. 1, item 50) that includes a microcontroller (Para. 0086) and a wheel sensor (Fig. 8, item 130) electrically connected to the microcontroller (Para. 0102-0103), the wheel sensor being configured to generate and output a sensing signal (Para. 0102-0103) to the microcontroller when detecting that the lifting wheel is at a predetermined angular position (Para. 0102-0103, 0105) where the lifting wheel has lifted the striking device to arrive at a ready-to-strike position (Para. 0102-0103, 0105), wherein said microcontroller is configured to perform an abnormal inspection procedure (Para. 0143-0146, sensor 130 detects presence or absence of pin of lifter) including determining determine whether the sensing signal is received from said wheel sensor once said pneumatic nail gun is powered on (Para. 0143-0146, sensor 130 detects presence or absence of pin of lifter), and after determining that the sensing signal is not received, to perform a correction procedure (Para. 0143-0146, correction procedure is turning on lifter 110 to raise striking device 90) including controlling the motor to drive the lifting wheel to rotate to lift the striking device (Para. 0143-0146), and controlling the motor to stop the lifting wheel from rotating upon receiving the sensing signal from the wheel sensor (Para. 0143-0146).

Regarding claim 10, McCardle discloses the pneumatic nail gun further comprising:
a safety contact element (Fig. 1, item 32) for abutting against a solid surface;
a trigger (Fig. 1, item 54);
a safety contact sensor (Fig. 8, item 132) electrically connected to said microcontroller, and configured to be actuated by said safety contact element (Para. 0112) to generate and output a safety contact signal (Para. 0112) to said microcontroller when said safety contact element is pressed against the solid surface (Para. 0112); and
a trigger actuator switch (Fig. 1, item 52) electrically connected to said microcontroller, and configured to be triggered by said trigger (Para. 0105) to generate and output a trigger signal (Para. 0105) to said microcontroller when said trigger is pulled (Para. 0105);
wherein said microcontroller is configured to control said motor to drive said lifting wheel to rotate only after receiving both the safety contact signal and the trigger signal (Para. 0135, 0143-0146).

Regarding claim 14, McCardle discloses the pneumatic nail gun wherein said lifting wheel has a reference component (Fig. 8, item 114), and said wheel sensor detects presence of said reference component for determining whether said lifting wheel is at the predetermined angular position (Para. 0102-0105).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-6 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over McCardle in view of Yasutomi et al (US 2019/0168366), hereinafter Yasutomi.

Regarding claim 2, McCardle is silent about the operation method the pneumatic nail gun further including a warning element electrically connected to the microcontroller, the operation method further comprising a step of: after determining when it is determined that the sensing signal is not received, performing a warning procedure including controlling the warning element to output a warning signal.
However, Yasutomi teaches operation method the pneumatic nail gun further including a warning element (Yasutomi, Para. 0109) electrically connected to the microcontroller, the operation method further comprising a step of: after determining when it is determined that the sensing signal is not received (Yasutomi, Para. 0109), performing a warning procedure including controlling the warning element to output a warning signal (Yasutomi, Para. 0109).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of McCardle and Yasutomi to modify the operation of McCardle to include the warning element of Yasutomi.  A person of ordinary skill in the art would have been motivated to make such change in order to alert the user of the status of the tool (Yasutomi, Para. 0109).

Regarding claim 3, the modified McCardle teaches the operation method wherein the warning procedure (Yasutomi, Para. 0109) further includes further comprising a step of: controlling the warning element to stop outputting the warning signal upon receiving the sensing signal from the wheel sensor (Yasutomi, Para. 0109).

Regarding claim 4, McCardle discloses the operation method the pneumatic nail gun further including a reset button electrically connected to the microcontroller and configured to be operated to generate and output a reset signal to the microcontroller, wherein the correction procedure further includes the operation method further comprising, after the step of-controlling the warning element to output a warning signal and before the step of controlling the motor to drive the lifting wheel to rotate, a step of: controlling the warning element to stop outputting the warning signal upon receiving the reset signal from the reset button.
However, Yasutomi teaches the operation method the pneumatic nail gun further including a reset button (Fig. 2, item 71) electrically connected to the microcontroller and configured to be operated to generate and output a reset signal to the microcontroller (Para. 0076-0080), the operation method further comprising, after the step of controlling the warning element to output a warning signal and before the step of controlling the motor to drive the lifting wheel to rotate (Para. 0076-0080), a step of: controlling the warning element to stop outputting the warning signal upon receiving the reset signal from the reset button (Para. 0076-0080).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of McCardle and Yasutomi to modify the operation of McCardle to include the reset element of Yasutomi.  A person of ordinary skill in the art would have been motivated to make such change in order to refill the tool for subsequent firing (Yasutomi, Para. 0076-0080).

Regarding claim 5, McCardle discloses the operation method the pneumatic nail gun further including a reset button electrically connected to the microcontroller and configured to be operated to generate and output a reset signal to the microcontroller, wherein the correction procedure further includes the operation method further comprising, after the step of-controlling the warning element to output a warning signal and before the step of controlling the motor to drive the lifting wheel to rotate, a step of: controlling the warning element to stop outputting the warning signal upon receiving the reset signal from the reset button.
However, Yasutomi teaches the operation method the pneumatic nail gun further including a reset button (Yasutomi, Fig. 2, item 71) electrically connected to the microcontroller and configured to be operated to generate and output a reset signal to the microcontroller (Yasutomi, Para. 0076-0080), the operation method further comprising, after the step of controlling the warning element to output a warning signal and before the step of controlling the motor to drive the lifting wheel to rotate (Yasutomi, Para. 0076-0080), a step of: controlling the warning element to stop outputting the warning signal upon receiving the reset signal from the reset button (Yasutomi, Para. 0076-0080).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of McCardle and Yasutomi to modify the operation of McCardle to include the reset element of Yasutomi.  A person of ordinary skill in the art would have been motivated to make such change in order to refill the tool for subsequent firing (Yasutomi, Para. 0076-0080).

Regarding claim 6, the modified McCardle teaches the operation method further comprising a step of: controlling the warning element to stop outputting the warning signal (Yasutomi, Para. 0109) upon receiving the sensing signal from the wheel sensor (Yasutomi, Para. 0109). 

Regarding claim 11, McCardle is silent about the pneumatic nail gun further comprising: a warning element electrically connected to said microcontroller; wherein said microcontroller is further configured to perform a warning procedure including controlling control said warning element to generate and output a warning signal when it is determined that the sensing signal is not received.
However, Yasutomi teaches a warning element (Para. 0109) electrically connected to said microcontroller (Para. 0109); wherein said microcontroller is further configured to perform a warning procedure (Para. 0109) including controlling control said warning element to generate and output a warning signal when it is determined that the sensing signal is not received (Para. 0109).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of McCardle and Yasutomi to modify the operation of McCardle to include the warning element of Yasutomi.  A person of ordinary skill in the art would have been motivated to make such change in order to alert the user of the status of the tool (Yasutomi, Para. 0109).

Regarding claim 12, McCardle is silent about the pneumatic nail gun further comprising: a reset button electrically connected to said microcontroller, and configured to be operated to generate and output a reset signal to said microcontroller; wherein said microcontroller is further configured to perform the warning procedure including controlling control said warning element to stop outputting the warning signal upon receiving the reset signal from said reset button.
However, Yasutomi teaches the pneumatic nail gun further comprising: a reset button (Fig. 2, item 71) electrically connected to the microcontroller and configured to be operated to generate and output a reset signal to the microcontroller (Para. 0076-0080), wherein said microcontroller is further configured to control the warning element to stop outputting the warning signal (Para. 0109) upon receiving the sensing signal from the wheel sensor (Para. 0109).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of McCardle and Yasutomi to modify the operation of McCardle to include the reset element of Yasutomi.  A person of ordinary skill in the art would have been motivated to make such change in order to refill the tool for subsequent firing (Yasutomi, Para. 0076-0080).

Regarding claim 13, McCardle is silent about the pneumatic nail gun further comprising: a reset button electrically connected to said microcontroller, and configured to be operated to generate and output a reset signal to said microcontroller; wherein said microcontroller is further configured to perform the warning procedure including controlling control said warning element to stop outputting the warning signal upon receiving the reset signal from said reset button.
However, Yasutomi teaches the pneumatic nail gun further comprising: a reset button (Fig. 2, item 71) electrically connected to the microcontroller and configured to be operated to generate and output a reset signal to the microcontroller (Para. 0076-0080), wherein said microcontroller is further configured to control the warning element to stop outputting the warning signal (Para. 0109) upon receiving the sensing signal from the wheel sensor (Para. 0109).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of McCardle and Yasutomi to modify the operation of McCardle to include the reset element of Yasutomi.  A person of ordinary skill in the art would have been motivated to make such change in order to refill the tool for subsequent firing (Yasutomi, Para. 0076-0080).

Response to Arguments
Applicant’s arguments with respect to claims 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA MARTIN whose telephone number is (571)272-3541. The examiner can normally be reached Monday-Thursday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VERONICA MARTIN/Examiner, Art Unit 3731                                                                                                                                                                                                        

/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731